Citation Nr: 0726084	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-13 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to July 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is not related to 
his military service.

2.  The veteran's tinnitus is not related to his military 
service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service, 
and for some disorders, hearing loss and tinnitus, service 
connection may be presumed if manifested to a compensable 
degree within the first post-service year.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  Generally, service connection requires: 
(1) existence of a current disability; (2) existence of the 
disease or injury in service; and (3) a nexus between the 
current disability and any injury or disease incurred in 
service. See, e.g., Pond v. West, 12 Vet. App. 341 (1999).  
Service connection may also be granted for a disease 
diagnosed after discharge when the evidence indicates it was 
incurred in service.  38 C.F.R. § 3.303(d).

Special regulations exist to establish whether hearing loss 
is a disability for the purposes of service connection.  
Hearing loss is a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  38 
C.F.R. § 3.385.

The veteran's service records indicate he separated from 
service in July 1946 as a fireman first class (see DD 214).  
The DD 214 also notes his assignment to the USS Strength.  A 
review of the service medical records does not indicate that 
the veteran had complaints or findings of bilateral hearing 
loss, hearing problems or tinnitus in service or within the 
first post service year.  Physical examination conducted 
prior to entrance in January 1945 and at service separation 
in July 1946 revealed 15/15 hearing acuity, bilaterally.  

The first evidence of bilateral hearing loss and tinnitus was 
reported in December 2004, almost sixty years following 
service.  A VA audiological examination conducted in December 
2004 found mild to severe bilateral sensorineural hearing 
loss.  The audiological findings reflect that the veteran met 
the criteria for a finding of hearing loss by VA standards.  
See 38 C.F.R. § 3.385.  The veteran gave a history of 
constant bilateral tinnitus of 10 to 15 years duration.  The 
veteran underwent VA ear examination in January 2005.  The 
examiner diagnosed bilateral sensorineural hearing loss and 
tinnitus by history.  VA treatment records from March 1999 to 
December 2004 have also been reviewed.  These records do not 
show a relationship between the veteran's current hearing 
loss and tinnitus and service.

The veteran testified at his hearing in June 2007 that he was 
charged with sweeping mines in Japan after World War II while 
stationed aboard the USS Strength.  He stated that an 
explosion was caused when his comrades fired upon a mine that 
had come too close to the ship which caused temporary 
deafness and permanent tinnitus.  The veteran also testified 
that he was exposed to noise while working in the engine room 
aboard ship as an electrician striker.  The veteran denied 
post-service occupational noise exposure as a truck driver.  

In addition to his 2007 testimony and statements from him and 
his wife submitted in the course of the appeal, the veteran 
submitted magazines articles concerning hearing loss 
generally and its relationship to servicemen, veterans and 
truck driving, information about the USS Strength, and 
entries dated in November 1945 from his diary aboard ship.  
The Board has reviewed this material in making its decision. 

The veteran has also indicated that his inservice acoustic 
trauma occurred during combat (see June 2007 hearing 
transcript), specifically on the basis that, even though the 
war was over, his service was considered combat because he 
was sweeping mines between Korea and Japan that were left by 
not only the United States but also by the Japanese enemy.  
The Board finds that this assignment to a ship that swept 
mines after the war does not meet the requirements of 
38 U.S.C.A. § 1154(b) (lay evidence compatible with 
conditions of service can establish an inservice combat 
injury), as the veteran has not shown that he was engaged in 
combat with the enemy.  Therefore, 38 U.S.C.A. § 1154(b) does 
not apply.

While the evidence reflects a current finding of bilateral 
hearing loss and tinnitus, the record does not contain a 
medical nexus opinion linking the veteran's current bilateral 
hearing loss or tinnitus to service.  The June 2005 VA 
medical opinion indicates that the claims file was reviewed 
and no medical records containing hearing examinations were 
uncovered.  Therefore, it was concluded that the relationship 
of hearing loss and tinnitus to military service was 
speculative as there was no evidence to support an opinion.  


In this case, the December 2004 audiology examination report 
records the veteran's history of noise exposure, and of 
hearing loss and tinnitus, but the audiologist concluded in 
June 2005 that the relationship of hearing loss and tinnitus 
to military service was speculative.  In the absence of 
medical evidence linking the veteran's current hearing loss 
and tinnitus to service, the Board concludes that the record 
does not support granting service connection for either 
disability.

In making its decision, the Board has considered the 
veteran's June 2007 hearing testimony, his statements, and a 
statement from his wife alleging his current hearing loss and 
tinnitus were caused by his exposure to acoustic trauma while 
aboard the USS Strength and as a electrician striker in the 
engine room.  However, lay persons do not possess the 
appropriate medical expertise and training to competently 
offer an opinion as to current medical diagnoses, thus, any 
statements purporting to do so cannot constitute material 
evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Moreover, while the hearing loss articles pertain to the 
issues on appeal generally, they do not show that the 
veteran's current hearing loss and tinnitus are related to 
his service.  The personal diary entries dated in November 
1945 show contemporaneous evidence of his presence aboard a 
ship that swept for mines during his active service.  
However, the entries do not reveal evidence of an explosion 
causing acoustic trauma as contended by the veteran.  Also, 
by his own admission, the veteran told the January 2005 VA 
examiner that he had had constant tinnitus for only the past 
10 to 15 years.

The Board concludes that a nexus between the currently 
diagnosed hearing loss and tinnitus and the veteran's 
military service has not been shown.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claims for service connection for bilateral hearing loss and 
tinnitus, and there is not doubt to be resolved.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Review of the claims folder reveals that compliance with the 
duty to notify was accomplished by a November 2004 letter, 
which covered all four required elements, before the initial 
unfavorable rating decision was issued in June 2005.  In 
addition, the December 2006 supplemental statement of the 
case and July 2007 correspondence from the RO advised the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006).  

Most recently, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial.  In other 
words, VA has the burden of rebutting this presumption by 
showing that the error was not prejudicial to the veteran in 
that it does not affect the essential fairness of the 
adjudication.  To do this, the VA must demonstrate: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  

The Board finds that the presumption of prejudice for a 
timing deficiency of the Dingess notice has been rebutted in 
this case because, as stated above, service connection has 
been denied for both bilateral hearing loss and tinnitus. 
Consequently, as a matter of law, neither an effective date 
nor a disability evaluation could be awarded for bilateral 
hearing loss or tinnitus.  His veteran status is not at 
issue.

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and VA treatment records.  
The RO also provided the veteran with a VA audiological 
examination in December 2004 and a VA ear examination in 
January 2005, and obtained a VA medical nexus opinion dated 
in June 2005.  Even though the veteran and his representative 
asked for another medical nexus opinion, the Board finds that 
another VA medical examination or opinion is unnecessary to 
decide the merits of the claim.  See 38 C.F.R. § 3.159(c)(4).  
The veteran testified at a June 2007 hearing that was 
scheduled for him.  In view of the foregoing, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


